United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-20124
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ASHLEY TREMAINE WALTHALL,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-271-ALL
                      --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Ashley Tremaine Walthall appeals from his conviction of

possession with intent to distribute PCP, possession with intent

to distribute marijuana, use of a firearm during and in

connection to a drug-trafficking offense, and being a felon in

possession of a firearm.    He contends that the Government failed

to prove that police had probable cause for his arrest because

probable cause in his case could not be shown by the collective

knowledge of officers on the scene; that the evidence was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20124
                                -2-

insufficient to prove that his firearm traveled in interstate

commerce; that the district court erred by making factual

findings relevant to his post-United States v. Booker, 125 S. Ct.

738 (2005), sentencing independent of a jury; and that the

district court erred by applying a preponderance-of-the-evidence

standard to its sentencing factfindings.

     The testimony at the suppression hearing and trial indicated

that police had probable cause to arrest Walthall and search his

person and his vehicle.   See United States v. Carillo-Morales,

27 F.3d 1054, 1062 (5th Cir. 1994); United States v. Kelly,

961 F.2d 524, 527 (5th Cir. 1992).   Viewing the evidence in the

light most favorable to the district court’s ruling, see United

States v. Foy, 28 F.3d 464, 474 (5th Cir. 1994), the officer

conducting the surveillance of Walthall related his observations

to the other members of his unit, including the arresting

officer.   The observations of the officer conducting

surveillance, combined with Walthall’s actions, were sufficient

to give rise to probable cause.

     The testimony at trial was sufficient for a reasonable jury

to find beyond a reasonable doubt that the firearm at issue in

the case was a genuine Lorcin pistol, and that it was

manufactured in California.   The evidence was sufficient to prove

the interstate commerce element of a felon-in-possession offense.

See United States v. Guidry, 406 F.3d 314, 318 (5th Cir.), cert.

denied, 126 S. Ct. 190 (2005).
                           No. 05-20124
                                -3-

     Walthall does not challenge the reasonableness of his

sentence.   Rather, he challenges the sentencing procedures

followed by the district court.    This court has noted regarding

post-Booker sentencing that, under the advisory sentencing

scheme, district judges may find all facts relevant to

sentencing, employing the preponderance-of-the-evidence standard.

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).    This court noted that “[u]nder

U.S.S.G. § 6A1.3(b) (2004), which remains in effect, the district

court is required to ‘resolve disputed sentencing factors . . .

in accordance with Rule 32(i), Fed. R. Crim. P.’    The Commentary

to this Guideline provides for use of the preponderance of the

evidence standard.”   Id. n.6.

     Waltham seeks to have this portion of Mares overturned,

arguing that it contradicts the Supreme Court’s recent Sixth

Amendment jurisprudence.   One panel of this court may not

overrule or ignore a prior panel decision.    See United States v.

Ruiz, 180 F.3d 675, 676 (5th Cir. 1999).

     AFFIRMED.